Citation Nr: 1228086	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety in the reduction of Department of Veterans Affairs (VA) compensation benefits for the purpose of recouping military drill pay for 63 days during the fiscal year 2006.

2.  Whether the withholding in the amount of $218.00 from Department of Veterans Affairs (VA) compensation benefits was appropriate for the purpose of recouping military drill pay for 63 days during the fiscal year 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1988, from February 1989 to May 1996, and from January 2003 to September 2003, with subsequent periods of active duty for training and inactive duty for training.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 determination by the Columbia, South Carolina, VA Regional Office (RO) that adjusted the Veteran's compensation to recoup payment for 63 days of drill pay during fiscal year 2006.

On her VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO; however, she did not report for the hearing at the scheduled time, and has not presented good cause for her absence.  As such, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issue of the specific amount of VA compensation benefits to have been properly withheld for the purpose of recouping military drill pay for 63 days during the fiscal year 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2007, the Veteran submitted a copy of VA Form 21-8951, informing her that records reflected that she had 63 training days in the fiscal year 2006; she has disputed the number of days served.  Throughout fiscal year 2006, the Veteran was in receipt of VA disability compensation.  

2.  A June 2007 RO letter proposed a reduction of the Veteran's VA compensation based on this information, and notified her that she had a 60-day period within which to dispute the proposed action prior to any final determination; she did not respond to this letter.

3.  An October 2007 decision reduced the Veteran's VA compensation to account for his receipt of military pay for drill training for 63 days during the fiscal year 2006.


CONCLUSION OF LAW

The reduction of the Veteran's VA compensation to recoup her simultaneous receipt of VA compensation when she was receiving military drill pay for a period of days during fiscal year 2006 was proper.  38 U.S.C.A. § 5304 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.654, 3.700 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, as to the question of whether a recoupment was warranted, the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  Therefore, the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) does not apply. See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Mason v. Principi, 16 Vet. App. 129 (2002). Furthermore, the issue decided herein does not arise from the receipt of a 'substantially complete application' from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5304(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay.  Thus, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  Accordingly, the Board will proceed to a decision on the merits of the case.

The Board acknowledges that there is a dispute as to the number of drill days performed by the Veteran in 2006- as to this point, then, the law is not dispostive and additional development will be undertaken.  The issues on appeal have thus been re-characterized as set forth on the title page.

II. Propriety in the Reduction of VA Compensation Benefits

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

In June 2007, the Veteran submitted a copy of her VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, which reflected that she had served 63 training days in fiscal year 2006.  The form notified her that active or inactive duty training pay could not legally be paid concurrently with VA disability compensation, and that she could elect to keep the training pay and waive her VA benefits for the days when she was paid training pay.  On the back of the form, the Veteran checked a box indicating that the number of training days listed on the form was incorrect, but did not provide a corrected number, as requested on the form.  In addition, she elected to waive military pay and allowances for the days indicated in order to retain her VA compensation.  

The Veteran was provided with a letter later in June 2007, noting her responses on the Form 21-8951 and informing her that, in order for the number of training days reflected on the form to be changed, she had to provide VA with proof of the correct number of days of training in which she participated in the fiscal year 2006.  She was informed that if VA did not receive evidence to show that the change should be made within 60 days, her VA benefits would be reduced.  The Veteran did not respond to this letter, and a decision was issued in October 2007, informing her that her benefits were to be reduced for her disability compensation payments in November and December 2007.  The Veteran filed a notice of disagreement to this decision in January 2008, and enclosed a list of dates of service for inactive and active duty for training during the fiscal year 2006.  She was provided with a statement of the case in September 2008, and filed a Form 9 that same month.

In the instant case, the Veteran does not dispute having received military pay for days of drill training for fiscal year 2006.  In addition, there is no dispute as to whether she was in receipt of VA disability compensation benefits during fiscal year 2006.

Based on the above, the Board finds that the RO's recoupment of the Veteran's VA compensation to account for her receipt of military drill pay during fiscal year 2006 was warranted.  'No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.'  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The fact of the matter is that the Veteran received duplicate payments of government benefits which he knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits.

The Court has held that in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant this portion of the Veteran's appeal, it must be denied.  The Board has not yet reviewed the RO's calculations regarding the amount of recoupment.  This component of the appeal is the subject of the remand below.


ORDER

As the withholding of the Veteran's VA compensation benefits to recoup VA compensation benefits she received when she was also receiving military drill pay was proper, her appeal challenging such action is denied, subject to the further action ordered below.

REMAND

Regarding the matter of whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for fiscal year 2006, the Veteran denies attending 63 days of training in fiscal year 2006.   Rather, she states that she was sick and was unable to attend several days.  The Veteran's drill dates for the period for this period have never been officially verified.  She submitted a statement with a printout of her active duty for training (ACDUTRA) and inactive duty training (IDT) dates for 2006, but this was not an official document.

After verifying the Veteran's drill dates and pay, the RO should conduct an audit which would establish precisely what she was owed and paid for fiscal year 2006.  Thereafter, she should be provided notice of the amount of overpayment of her VA compensation.  

Accordingly, the case is remanded for the following action:

 1.  Confirm the dates of ACDUTRA and IDT attended by the Veteran during fiscal year 2006.

2.  Obtain from Defense Accounting and Finance Services (DFAS) in Cleveland, Ohio, verification of all pay and other benefits provided to the Veteran related to her service on ACDUTRA and IDT during fiscal year 2006. 

If DFAS is unable to provide verification of the pay for the period at issue, all follow-up development required to obtain this information should be conducted, to include requesting the information from the appropriate service department.

The RO should associate with the claims file all documents received pursuant to this development.

3.  Thereafter, prepare an audit of the Veteran's VA compensation account during the fiscal year 2006.  The audit report must be associated with the claims folder, and a copy must be sent to the Veteran. 

4.  Thereafter, readjudicate the matter of whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for 63 days during fiscal year 2006 was correct.  If the Veteran's challenge to the amount days/military pay remains denied, provide her with a supplemental statement of the case (SSOC) that accurately reflects the reasons for the decision and contains a recitation of the applicable laws and regulations. The Veteran should be given the requisite opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


